Citation Nr: 1046254	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-19 851	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States 
Navy from April 1969 to December 1970, when he was 
administratively discharged for unsuitability.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
January 2007 rating decision issued by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In September 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is in 
the claims file.

The Board recognizes that the RO up to the present has developed 
and adjudicated this claim as it was framed by the Veteran, i.e., 
a claim seeking service connection for PTSD.  However, the 
evidentiary record also indicates diagnoses of depressive 
disorder, generalized anxiety disorder, psychotic disorder and 
major depressive disorder.  While this appeal was pending, the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
scope of a mental health disability claim includes any mental 
disability which may reasonably be encompassed by the claimant's 
description of the claim, the reported symptoms, and any other 
pertinent information of record, not merely the diagnosis 
mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam).  In compliance with the Court's holding in 
Clemons, the Board has recharacterized the issue as reflected on 
the first page of the present decision.

The Board notes that service connection for PTSD was originally 
denied in a February 2004 rating decision.  The basis for the 
denial was that there was no evidence that the appellant 
participated in combat and that he had not provided information 
relating to a verifiable stressor.  The appellant was notified of 
the denial that same month, but he did not appeal.  

In its January 2007 rating action, the RO denied this claim on 
the basis that an earlier claim for PTSD had been denied in a 
final unappealed rating decision in February 2004 and the Veteran 
had failed to submit new and material evidence sufficient to 
reopen this claim in accordance with 38 C.F.R. § 3.156(a).  The 
Board finds that that adjudication was procedurally incorrect.  
In Spencer v. Brown, 17 F.3d. 368, 372 (Fed. Cir. 1994), aff'd 4 
Vet. App. 283, 288-89 (1993), it was held that under appropriate 
circumstances, an intervening change in the applicable law may 
entitle a claimant to receive consideration of a claim on a de 
novo basis, or as a "new" claim, even though the claim is based 
essentially on the same facts as those previously decided.  See 
also Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998).  
The Board does note that the claim was reopened and evaluated on 
the merits in the June 2008 Statement of the Case (SOC).

Where there is an intervening liberalizing law or VA issue that 
may affect the disposition of a claim, VA is required to conduct 
a de novo review of the previously denied claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 125-26 (2004).  With regard to 
stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) 
has recently been amended by the Secretary of Veterans Affairs, 
by the addition a new paragraph which liberalizes, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  38 C.F.R. § 3.304(f)(3), as added 
in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the 
regulation is effective, in pertinent part, for all claims 
pending at the Board on July 13, 2010.  

Because the Veteran's claim is based on a substantive right 
created by a statutory or regulatory provision that was not 
applied and did not exist in its current form at the time of the 
prior final denial of the claim for PTSD, the Board finds this 
claim represents a new claim for jurisdictional purposes for 
which VA is required to conduct a de novo review of the claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Therefore, the issue has been recharacterized on the 
first page, above.

Finally, the issue of entitlement to service connection 
for ischemic heart disease, to include as due to herbicide 
exposure, was raised by the appellant in a June 2010 
document.  It is unclear what subsequent action was taken 
by the RO in relation to that claim.  In addition, it 
appears that the RO is still working on the issues of 
service connection for bilateral knee disorders, bilateral 
shoulder disorders, high blood pressure and a thyroid 
disorder.  Therefore, each of those issues is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
notes that the diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 
1994) (DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to those criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event and 
a response involving intense fear, helplessness, or horror.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others 
and the person's response involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, supra.  The sufficiency of a 
stressor is a medical determination and is presumed by a medical 
diagnosis of PTSD.  Id.  The occurrence of a stressor is an 
adjudicatory determination.

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The Veteran contends that he is entitled to service connection 
for PTSD based on his Navy experiences in Vietnam in 1969, 
including his service on the USS BOSTON (CA-69).  In handwritten 
statements and in his testimony at the September 2010 Travel 
Board hearing, the Veteran has described various in-service 
stressor events, including seeing "scores" of body bags during 
temporary at loading docks soon after he arrived in Vietnam, 
being on the USS BOSTON when it came under fire, and also being 
on the USS BOSTON when a gun mount exploded and injured a sailor 
whom he knew.  

The Veteran has reported that he arrived in Vietnam in June of 
1969, at Da Nang, after he completed his initial training, and 
that he was first temporarily assigned to assist soldiers at the 
loading dock.  He said that he was ordered to board the USS 
BOSTON within the month.  The Veteran has stated that he saw 
scores of body bags when he was working on the loading dock and 
that these contained the bodies of U.S. military personnel that 
were being shipped back to the U.S.  However, the evidence of 
record contains an October 2009 memorandum from the Joint 
Services Records Research Center (JSRRC) which states that 
documents compiled by the Mortuary Affairs Center about the 
Memorial Affairs Activities in the Republic of Vietnam reflect 
that bodies of U.S. military members were never loaded onto ships 
for transportation.

With regard to the events on the USS BOSTON, the Veteran has 
submitted information from a government archive that indicates 
that the USS BOSTON came under fire on the morning of July 6, 
1969.  There is also indication that the left gun of MT#53 
(Starboard Forward) had a round go off in the barrel causing part 
of the barrel to hit the ship's superstructure and exit through 
the top of the bridge; one officer on the bridge and ten men from 
the mount crew were injured.  No verification of this incident 
has been undertaken.

The evidence of record is currently rather muddled as to the 
exact whereabouts of the Veteran between May 1969 and August 
1969.  His service medical records indicate that he underwent 
recruit training from April 24, 1969, to July 17, 1969, and that 
he reported to the USS BOSTON on August 2, 1969.  There is a 
document in the Veteran's service personnel records which states 
that he was on board the USS BOSTON when it crossed the 180th 
meridian while en route from Pearl Harbor to Subic Bay, the 
Republic of the Philippines.  This document also states that he 
was entitled to hostile fire pay for the months of June, July, 
August, September, and October 1969, and that he had duty in a 
combat zone during those months. 

The October 2010 memorandum from the JSRRC states that the 
Veteran's 019 file shows that he was aboard the USS BOSTON from 
June 28, 1969, to October 7, 1969; however, copies of the 
documents demonstrating this are not in the claims file.  
Furthermore, the Veteran's Enlisted Performance Record indicates 
that he left the Great Lakes Naval Training Center (NTC) on July 
18, 1969; this date is repeated on the Administrative Remarks 
Form from Great Lakes NTC.  A Transfers and Receipts Form states 
that the Veteran was transferred to the USS BOSTON on July 18, 
1969, and that he reported to the USS BOSTON on August 1, 1969, 
in Subic Bay.  On remand, these discrepancies must be addressed 
and resolved.  

Review of the Veteran's service medical treatment and personnel 
records reveal that he was administratively discharged for 
unsuitability.  In connection with the discharge proceedings, he 
underwent a psychiatric evaluation on September 1, 1970.  The 
evaluation yielded a diagnosis of sociopathic personality 
disorder of the antisocial personality disorder type.  This 
raises the question of a pre-existing psychiatric disorder; 
however, the RO never addressed that aspect of the case.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear 
and unmistakable evidence that a psychiatric disorder pre-existed 
the appellant's entry into active military service in April 1969.  
The RO also has not determined whether, if any such condition did 
pre-exist service, there is clear and unmistakable evidence that 
the pre-existing disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the natural 
progression of the condition.

The RO did not obtain a medical opinion on these questions.  The 
duty to assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on remand 
should reflect consideration of this theory, as well as all other 
applicable theories.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159, and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all 
VA, private or other government psychiatric 
care providers and treatment centers where 
he has been treated for any psychiatric 
condition since service.  After securing 
the necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

4.  The AMC/RO should also give the Veteran 
another opportunity to provide any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of the stressful events 
(i.e., month and year); the legible names 
of individuals injured or killed; "buddy 
statements" containing verifiable 
information regarding the events claimed as 
"stressors" during his military service; 
and any other information which could be 
used to substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search for 
verifying information cannot be conducted.

5.  After waiting a sufficient period to 
receive the Veteran's response regarding 
stressors, the AMC/RO should send copies of 
his DD Forms 214 and 215, records reflecting 
his ship assignments and a copy of this 
Remand to the Joint Services Records Research 
Center (JSRRC), or any other appropriate 
agency for verification of the alleged 
stressful events in service.  Specifically, 
the AMC/RO must first verify the exact 
dates of the Veteran's naval 
assignments.  

Second, the AMC/RO must explain what was 
required for the payment of hostile fire pay 
and the determination of duty in a combat 
zone in 1969, and ascertain whether the 
Veteran received any such pay or had any such 
duty at any time during 1969.  

Third, the AMC/RO should attempt to obtain 
the ship's log, operational reports, lessons 
learned statements, or any other information 
regarding activities of the USS BOSTON (CA-
69) during the period from July 1969 to 
September 1969 that would provide information 
about the events related by the appellant.  
If additional information is requested by 
JSRRC in order to verify a claimed stressor, 
the Veteran should be so notified.

6.  The AMC/RO must then make a specific 
determination as to whether the Veteran was 
exposed to hostile military or terrorist 
activity in service.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the appellant for a VA 
psychiatric evaluation to determine the 
nature, onset date and etiology of any 
current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service, as well as whether any 
portion of the appellant's current 
psychiatric pathology pre-existed service.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be 
obtained even if the appellant does not 
report for the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
provide the examiner with a copy of 
this Remand and specify for the 
examiner whether the Veteran served in 
a combat area or was exposed to hostile 
military or terrorist activity, the 
stressor or stressors that it has 
determined are established by the 
record, and the stressor or stressors 
that it has determined are not 
established by the record.  The 
examiner must be instructed that only 
those events that have been verified 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.

The examining psychiatrist, after 
examination of the Veteran and review of 
his entire medical history, to include in-
service and post-service medical reports, 
should provide an opinion as to the 
diagnosis and etiology of any current 
psychiatric disorder(s), and reconcile all 
previous psychiatric diagnoses documented 
in the records.  The psychiatrist should 
also offer an opinion as to the onset date 
of the appellant's psychiatric 
condition(s), if any.  If the examiner 
finds that a psychiatric disorder is 
causally related to service, to the extent 
possible, the psychiatrist should indicate 
the historical degree of impairment due to 
any psychiatric disorder found to be 
related to service, as opposed to that due 
to other causes, if any, such as other 
psychiatric disorders, personality defects, 
substance abuse, and/or non-service-
connected physical disabilities.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

The psychiatrist should identify all mental 
disorders which have been present, and 
distinguish conditions which are acquired 
from conditions which are of developmental 
or congenital origin, if any.  The opinion 
should reflect review of pertinent material 
in the claims file.  The psychiatrist 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric status.  
If there are different psychiatric 
disorders, the psychiatrist should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of 
the disorders.  The findings of all 
pertinent psychological and 
neuropsychological testing should be 
discussed.

If a diagnosis of PTSD is appropriate, the 
examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the stressor(s).  
The examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), 
are to be accomplished if deemed necessary.  
If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

Specifically, the examiner must address the 
questions of:

a.  Whether any portion of the 
Veteran's current psychiatric 
pathology pre-existed service; and if 
so, whether it is at least as likely 
as not that said pre-existing 
psychiatric pathology was aggravated 
(increased in severity beyond the 
normal progression) by any incident of 
service.  

b.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service, including any "fear 
of hostile military or terrorist 
activity"  or to some other cause or 
causes.  (It is not necessary that the 
exact causes - other than apparent 
relationship to some incident of 
service - be delineated.);

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have 
manifested in service (April 1969 to 
December 1970); and

d.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in December 1970.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's psychiatric 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 383 (2010).

8.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should again review the record, including 
any newly acquired evidence, and re-
adjudicate the issue on appeal.  The AMC/RO 
should ensure that direct, presumptive, 
aggravation, and secondary theories of 
service connection are considered.

9.  If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

